Citation Nr: 0733283	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-10 493	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric condition 
to include personality disorder and/or an anxiety disorder, 
and consideration of whether the appellant had a preexisting 
disorder which was aggravated by active military service.

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and BM




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1999 to July 
2001.

This matter was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 2001 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Boston, Massachusetts, 
(hereinafter RO).

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

On December 5, 2005, the Board issued a decision which denied 
the veteran's claim of entitlement to service connection for 
a personality disorder and/or an anxiety disorder, to include 
consideration of whether the appellant had a preexisting 
disorder which was aggravated by active military service.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2007, the Court issued an Order granting a Joint 
Motion for an Order Vacating the Board Decision and 
Incorporating the Terms of the Joint Motion, which found 
deficiencies within the Board's December 2005 decision.  
Under these circumstances, the Board finds that its prior 
decision in December 2005, equates to a denial of due process 
and therefore must be vacated.

Accordingly, in order to prevent any prejudice to the 
veteran, the December 2005 decision of the Board denying 
entitlement to service connection for a personality disorder 
and/or an anxiety disorder is vacated and a new decision will 
be entered as if the December 2005 decision by the Board had 
never been issued.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


